Citation Nr: 0735025	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a mood disorder with depressive features prior to January 18, 
2002.

2. Entitlement to an evaluation in excess of 50 percent for a 
mood disorder with depressive features.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from July 1955 to April 1962 
and from May 1962 to May 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's mood disorder with depressive features is 
productive of diminished interest in activities, 
irritability, depression, anger, low energy, poor 
concentration, feelings of worthlessness and helplessness, 
social isolation, lack of motivation, withdrawal, impaired 
impulse control on one occasion, flat affect, poor sleep, 
suicidal ideation, short-term memory loss, and dysphoria.

2.  The veteran's mood disorder has not resulted in 
deficiencies in most areas or total impairment due to such 
symptoms as intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for a mood 
disorder with depressive features from October 15, 1999 are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9435 (2007).

2.  The criteria for an evaluation in excess of 50 percent 
for a mood disorder with depressive features are not met 
during any period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9435 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that the RO should have 
assigned a higher evaluation for his service-connected mood 
disorder with depressive features.  In particular, the 
veteran, through his representative, states that the 
veteran's current 50 percent evaluation should have been 
effective from October 1999, rather than January 2002.  The 
veteran also avers that his service-connected psychiatric 
disorder is totally disabling.  The veteran was originally 
granted service connection in a rating decision dated January 
2003.  The RO evaluated the veteran's mood disorder with 
depressive features under 38 C.F.R. § 4.130, Diagnostic Code 
9435 as 30 percent disabling, effective October 15, 1999.  A 
March 2005 RO rating decision increased the veteran's 
evaluation for a mood disorder with depressive features to 50 
percent disabling, effective January 18, 2002.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9435.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. Id.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name. Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

Factual Background and Analysis

The Board has reviewed all of the evidence of record in this 
case.  The bulk of the various VA and private treatment 
records associated with the claims file, however, are 
unrelated to the current claim.  Rather, these records deal 
with the veteran's treatment for unrelated conditions.

The first pertinent post-service treatment note is dated 
March 1990.  At that time, the veteran sought VA treatment 
after experiencing forgetfulness and memory loss.  The 
veteran indicated that he had memory problems while in 
service, but that he never reported such problems.  

A mental status examination conducted at that time found the 
veteran to be alert and oriented.  The examiner found no 
evidence that the veteran was psychotic or suicidal.  The 
examiner described the veteran's mood as "normal/anxious" 
and described his affect as pleasant and cooperative.  The 
examiner provided a provisional diagnosis of multi-infarct 
dementia. 

A private treatment noted from K. Haworth, M.S.W. dated 
August 1997 indicated that she had been treating the veteran 
for a depressive disorder "on and off" since March 1995.  

A psychiatric review conducted as part of the veteran's 
application for Social Security disability benefits in August 
1998 found that the veteran had a depressive disorder 
characterized by an appetite disturbance with a change in 
weight, sleep disturbance, psychomotor agitation or 
retardation, decreased energy, feelings of guilt or 
worthlessness, difficulty concentrating, and thoughts of 
suicide resulting in moderate to marked social withdrawal.

A September 1999 VA mental health clinic treatment note found 
the veteran to be depressed and unable to cope with the 
chronic pain he experienced as a result of his numerous 
physical ailments.  The veteran indicated that he felt "down 
so often" that it caused him to become withdrawn and limit 
his social interactions.  The veteran also stated that he was 
frustrated that other people could not understand his plight.  
This frustration, in turn, created anger and additional 
depression.  The examiner diagnosed the veteran as having a 
depressed mood due to his medical conditions.

A letter from K. Ragan, M.D. to the Pensacola, Florida 
Veteran's Center dated October 1999 indicated that he treated 
the veteran for approximately two years for symptoms of a 
mood disorder.  Dr. Ragan stated that the veteran had a long 
history of a mood disorder which was characterized by a 
depressed mood, feelings of helplessness and hopelessness, 
poor concentration, social isolation, withdrawal, poor sleep, 
and general dysphoria.  Dr. Ragan noted that the veteran's 
condition improved slowly over time, but that he exhibited 
symptoms consistent with chronic depression.  Dr. Ragan 
further commented that the veteran was under a great deal of 
stress in his work environment, and that this situation 
contributed substantially to his psychiatric condition.

The veteran sought unscheduled care at the VA mental health 
clinic in March 2000.  The veteran indicated at that time 
that he was frustrated and angry that "everyone is giving me 
the runaround and no one wants to help me."  The veteran 
reported that his symptoms had become increasingly worse and 
were manifested by a depressed mood, anger, temper outbursts, 
irritability, disturbed sleep, low energy, and feelings of 
helplessness and worthlessness.  The veteran also reported a 
history of strokes and memory problems.  The examiner 
diagnosed the veteran as having depression secondary to a 
medical condition.

In June 2000, the veteran presented to the VA mental health 
clinic with feelings of depression.  The veteran stated at 
that time that he had difficulty sleeping, and was in chronic 
pain.  He reported having trouble concentrating and 
remembering, as well as being irritable and anxious.  A 
psychiatric examination revealed that the veteran was 
oriented to person and place.  The examiner found that the 
veteran's sentences were goal-directed, and that his judgment 
and insight were fair to good.  The examiner found no 
evidence of auditory or visual hallucinations, or suicidal or 
homicidal ideation.  The veteran's GAF score was interpreted 
to be 45.  The examiner subsequently diagnosed the veteran as 
having anxiety due to general medical condition, adjusted his 
medications, and told the veteran to return in one month for 
a follow-up appointment.

Medical evidence of record shows that the veteran returned 
for a follow-up appointment in July 2000.  The examiner found 
that the veteran was oriented to person and place.  The 
examiner described the veteran's mood as frustrated and 
angry, but found that the veteran's sentences were goal-
directed and that his judgment and insight were fair.  The 
examiner found no evidence of auditory or visual 
hallucinations, or suicidal or homicidal ideation.  The 
veteran's GAF score was 45.  The examiner diagnosed the 
veteran as having a mood disorder due to general medical 
condition, as well as an anxiety disorder due to general 
medical condition.  

In December 2000, the veteran reported feelings of anger as 
well as constant depression for a period of many years.  The 
VA examiner noted that the veteran described a longstanding 
history of feeling that he had been mistreated through out 
his life.  The veteran further claimed that he got scared 
sometimes for no reason, and that he disliked people, but he 
denied having problems with crowds.  He attended church 
services regularly.

Upon mental status examination, the examiner described the 
veteran as pleasant and cooperative, but found that the 
veteran's mood was depressed and agitated.  The examiner 
described the veteran's affect as euthymic, and found his 
speech to be relevant and his thoughts organized and goal-
directed.  The examiner also found the veteran's judgment and 
insight to be grossly intact.

The veteran denied delusions, auditory or visual 
hallucinations, or suicidal or homicidal ideation.  He also 
denied past suicide attempts, as well as symptoms of mania, 
phobia, or panic attacks.  The veteran indicated that he 
occasionally forgot where he was, but that as a general 
matter, he admitted to not paying attention to dates or 
locations because "they don't mean anything to him."  
Consequently, the examiner noted that the veteran was 
appropriately groomed and dressed, and oriented to person and 
the name of the hospital, but not to city or date.  The 
examiner also noted mild memory impairment, and interpreted 
the veteran's GAF score to be 55.  The examiner diagnosed the 
veteran as having an organic mood disorder secondary to a 
cerebrovascular accident.  The examiner also diagnosed the 
veteran as having mild dementia.  

In early-January 2002, the veteran visited the VA mental 
health clinic for the purpose of refilling his prescriptions.  
The examiner noted that the veteran was alert and oriented to 
person and place.  The examiner also described the veteran's 
mood as "mad" and his affect as "angry but reactive."  The 
veteran's sentences were goal-directed with some mild 
perseveration.  The examiner found no evidence of auditory or 
visual hallucinations, or suicidal or homicidal ideation.  
The veteran's GAF score was interpreted to be 50 at that 
time.

The veteran returned to the VA mental health clinic in late-
January 2002 to complain about the service he received 
earlier that month when he tried to refill his prescriptions.  
In particular, the veteran contended that clinic staff was 
disinterested and unresponsive to his needs, and that he was 
treated "inhumanely."  

A psychiatric evaluation conducted at that time found the 
veteran to be alert and oriented to person and place.  The 
examiner described the veteran's mood using his own words 
(i.e., "all right now that I have my medicine again."), and 
found his affect to be euthymic, but reactive.  The examiner 
also noted that the veteran's sentences were goal-directed, 
and his judgment and insight were fair to good.  The veteran 
denied any auditory or visual hallucinations, or suicidal or 
homicidal ideation.  The veteran's GAF score was interpreted 
to be 55.

Private medical records associated with the claims file 
revealed that the veteran was hospitalized in April 2002 
after showing symptoms of paranoia and confusion.  The 
veteran indicated during the intake interview that he was 
afraid that someone was trying to break into his room and 
harm him.  The veteran also admitted that he did not take his 
medications as prescribed.  The veteran denied manic 
symptoms, stated that he was depressed and labile, and became 
tearful and frustrated during the interview.  

A mental status examination conducted at that time showed 
that the veteran was afraid and that he did not feel safe 
outside of the hospital environment.  The examiner noted that 
the veteran's thought process was linear, and that he was not 
homicidal or manic.  The examiner also noted that the veteran 
exhibited psychotic symptoms, was confused and unable to 
remember the date, but that he possessed fair judgment and 
insight.  

Approximately two weeks after he was admitted, the veteran's 
medication was adjusted, and he was discharged from the 
hospital in stable condition.  The examiner diagnosed the 
veteran as having major depressive disorder, recurrent, with 
psychotic symptoms, as well as possible superimposed 
delirium.  The examiner noted that the veteran's psychiatric 
condition was felt to be back at baseline by the time of 
discharge.  The examiner further noted that the veteran was 
no longer acutely confused or paranoid, and that he was 
"doing much better" in terms of his depression and anxiety.  
The veteran denied any significant suicidal or aggressive 
ideation, and no evidence of psychosis was noted at that 
time.  The veteran's GAF score at the time of discharge from 
the hospital was interpreted to be 30.  The highest score in 
the past year, however, was 60.

In August 2002, the veteran sought scheduled treatment at the 
VA mental health clinic.  The examiner noted that the veteran 
arrived on time, that he was neat and clean in appearance, 
and that he was alert, oriented, pleasant, and cooperative.  
Overall, the veteran reported at that time that he was doing 
"ok," and he voiced no complaints.  The veteran also stated 
that he exercised daily with his wife at an athletic 
facility.  The veteran found the exercise to be beneficial 
for him, and that he also benefited from the "fellowship" 
he had with other people who participated in the exercise 
program.  The veteran's GAF score was interpreted to be 55.

The Board observes that the veteran underwent a VA C&P 
examination in November 2002 to assess the severity of his 
mental condition.  The veteran indicated during the 
examination that he was depressed as a result of his physical 
ailments.  In particular, the veteran indicated that since 
his discharge from service, he found it difficult to cope 
with civilian life, and that his life was more complicated 
given his various ailments.  

The veteran indicated at that time that he felt isolated and 
withdrawn, and that he had no interest in daily activities or 
being around other people.  He veteran admitted to being 
easily confused and upset, and that he recently hit his grown 
son when the son took his keys.  The veteran also indicated 
that he was upset that he could no longer play with his 
grandchildren, do things around the house, or perform 
sexually.
Upon psychiatric examination, the examiner found the veteran 
to be alert and oriented times three with mild to moderate 
psychomotor retardation.  The examiner described the veteran 
as sad and downcast, as well as very irritable, tensed, 
nervous, and emotional.  The veteran denied suicidal ideation 
or intent, but admitted that he got upset and angry easily.  
The examiner determined that the veteran's cognitive 
functions were fair, and his judgment and insight were 
limited.  The veteran's GAF score was interpreted to be 50-
55.  The examiner diagnosed the veteran as having major 
depressive disorder, moderate to severe, recurrent, with 
psychotic symptoms.  The examiner also diagnosed the veteran 
as having a mood disorder with depressive features, secondary 
to multiple medical problems.

An April 2003 VA mental health treatment note found the 
veteran to be depressed and concerned about his physical 
condition.  The examiner described the veteran's mood as 
dysphoric, and his affect as flat.  The examiner noted that 
the veteran had difficulty concentrating, retaining, and 
recalling information.  The veteran reported a sedentary 
lifestyle, leaving the house only when necessary (e.g., to go 
grocery shopping or to appointments).  The veteran further 
indicated that he had no social life and little motivation to 
do anything.  The veteran's GAF score was interpreted to 49 
at that time.

The Board notes that the veteran has submitted additional 
private treatment records from K. Ragan, M.D. for the period 
June 2002 to August 2003 as well as a May 2004 statement.  
The majority of these records consist of 15-minute 
appointments with Dr. Ragan, and show that the veteran was 
doing "reasonably well" on most occasions even though he 
was depressed and still expressed concerns about his physical 
health.  The Board observes that the veteran was described on 
more that one occasion as "animated," "enthusiastic," or 
"very enthusiastic" about an upcoming high school reunion 
or planned trip to Arkansas with his wife.  However, an 
August 2003 mental status examination showed that the veteran 
experienced moderate depression.

A VA mental health treatment note dated November 2003 
revealed that the veteran was alert and oriented with an 
appropriate affect.  The veteran indicated at that time that 
he was doing fairly well and felt fine.  He also denied 
auditory or visual hallucinations, or suicidal or homicidal 
ideation.  The veteran reported no problems.

In December 2004, a VA mental health treatment note indicated 
that the veteran reported for a scheduled appointment.  The 
examiner noted that the veteran was neatly dressed and 
communicated very well.  The veteran discussed the fact that 
he had been involved in three car accidents in that month, 
the last coming a short time before the appointment, when he 
rear-ended another vehicle while driving.  The veteran 
reported that he experienced trance-like states for the past 
year, occasionally while driving or watching television.  The 
veteran also indicated that he disliked going anywhere, but 
that he attended church and went to doctor's appointments.  
The veteran noted that he spent time with his children and 
grandchildren, but that such visits were the extent of his 
socialization.  The veteran's GAF score was interpreted to be 
57 at that time.

The Board observes that the veteran was afforded another C&P 
examination in March 2005.  The veteran reported at that time 
that his health declined significantly since his last C&P 
examination.  While the veteran indicated that his 
medications were somewhat helpful, the veteran reported that 
he had difficulty being around people.  Specifically, the 
veteran acknowledged that he wanted no visitors, and did not 
answer telephone calls.  The veteran stated that he preferred 
to be alone, and that he was disillusioned with the VA claims 
process.  The veteran indicated that he last worked in March 
1997, but that he retired in part because of his numerous 
medical conditions, and in part because he made mistakes on 
the job.  Moreover, the veteran reported a depressed mood, 
diminished interest in activities, decreased appetite, low 
energy, difficulty concentrating, feelings of worthlessness, 
recurrent suicidal ideation, and chronic pain.  The veteran 
expressed thoughts of "wanting to end it all."   

A mental status examination conducted at that time revealed 
that the veteran arrived early for his C&P examination, and 
that he was neatly and cleanly dressed with good personal 
hygiene.  The veteran was alert and oriented; his speech was 
of normal rate and volume.  His speech was also linear and 
coherent.  The examiner noted that the veteran maintained eye 
contact, and was pleasant and cooperative during the 
interview, but that he was also rather angry and irritable.  
Likewise, the veteran's mood was described as angry and 
dysphoric, while the affect was described as flat.  The 
examiner found that the veteran's thought processes and 
content were within normal limits.  No evidence of 
inappropriate behavior, gross memory motor loss or 
impairment, delusions, homicidal ideation, or hallucinations 
were noted.  The examiner diagnosed the veteran as having a 
mood disorder due to general medical condition with major 
depressive-like episodes.  The veteran's GAF score was 
interpreted to be 48 at that time. 

As noted above, the veteran avers that his service-connected 
psychiatric disorder is totally disabling.  In support of 
this claim, the Board notes that the veteran submitted a June 
2005 letter from K. Ragan, M.D. to the Florida Department of 
Veterans Affairs.  Dr. Ragan indicated that he was treating 
the veteran at that time for major depression with anxiety.  
He also opined that the veteran "is permanently and totally 
disabled" as a result of this condition.  The Board finds 
that this letter lacks probative value because Dr. Ragan 
provides no additional information in the opinion and did not 
cite to any clinical data or offer a rationale for his 
opinion.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence supports an evaluation of 50 
percent, but not higher, for the period prior to January 18, 
2002.  The October 1999 letter from Dr. Ragan noted that the 
veteran had a long history of a mood disorder which was 
characterized by a depressed mood, feelings of helplessness 
and hopelessness, poor concentration, social isolation, 
withdrawal, poor sleep, and general dysphoria.  Similarly, VA 
mental health treatment records reflect that the veteran was 
prone to temper outbursts, frustration, agitation, 
irritability, low energy, and memory problems.  These 
manifestations are consistent with those upon which the RO 
granted a 50 percent disability rating effective from January 
18, 2002.  Accordingly, a 50 percent rating is warranted as 
of the date the veteran's claim for service connection was 
received, October 15, 1999.  

Although occupational and social functioning are affected, 
the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a rating of 70 percent or higher, including deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood due to such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9435.  

The Board observes that the veteran shows some signs of 
occasional suicidal ideation and impaired impulse control on 
one occasion, but this alone is insufficient to more nearly 
approximate the criteria required for a rating in excess of 
70 percent.  

As noted above, VA treatment notes show that the veteran was 
alert and oriented to person and place, and that he had good 
to fair insight and judgment.  His thought processes were 
organized, and speech was logical and goal-directed.  He was 
appropriately groomed and dressed.  No evidence of gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, gross memory motor loss or 
impairment, persistent delusions or hallucinations, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time and place, or memory loss for names of close relatives, 
own occupation, or own name were noted.  Thus, the veteran is 
not entitled to either a 70 or 100 percent evaluation.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding for an 
evaluation in excess of 50 percent.  On one hand, the veteran 
exhibits periods where his affect is euthymic, his judgment 
and insight is fair to good, his appearance is neat and 
clean, and his demeanor is pleasant and cooperative.  The 
Board notes that in August 2002, for example, the veteran was 
exercising with his wife and cultivating social relationships 
with others.  Similarly, the veteran appeared to have 
meaningful relationships with family members in December 
2004.  Private treatment notes from June 2002 to August 2003 
found the veteran to be doing "reasonably well" and that 
the veteran was "animated," "enthusiastic," or "very 
enthusiastic" about upcoming family or social events.  
During such times, there was no evidence of auditory or 
visual hallucinations, or suicidal or homicidal ideation.  

On the other hand, the Board acknowledges that the veteran 
was hospitalized in April 2002 after showing symptoms of 
paranoia and confusion.  Approximately one year later, in 
April 2003, a VA examiner found the veteran's affect to be 
flat.  The March 2005 C&P examination showed that the veteran 
reported depressed mood, diminished interest in activities, 
decreased appetite, low energy, difficulty concentrating, 
feelings of worthlessness, chronic pain, and thoughts of 
"wanting to end it all."  The examiner described the 
veteran's mood as dysphoric and his affect as flat.  The 
veteran's GAF was interpreted to be 48.  As noted above, the 
GAF score of 48 corresponds to clinical findings of serious 
symptomatology such as suicidal ideation, or any serious 
impairment in functioning (e.g., no friends, unable to keep a 
job).

The Board observes that the veteran admitted at the time of 
his April 2002 hospitalization to not taking his prescribed 
medications regularly.  Moreover, the Board notes that the 
first pertinent treatment record following the 
hospitalization was dated August 2002, and showed the veteran 
to be neat and clean, as well as pleasant and cooperative.  
The veteran was also alert and oriented to person and place 
at the time of the March 2005 C&P examination.  His speech 
was of normal rate and volume, as well as linear and 
coherent.  The veteran maintained eye contact, and was 
pleasant and cooperative during the interview.  The veteran's 
thought processes and content were within normal limits.  The 
veteran's anger, irritability, lack of motivation, social 
isolation, diminished interest in activities, feelings of 
worthlessness and helplessness, low energy, anxiety, 
flattened affect, and poor concentration are criteria that 
more nearly approximate the criteria for a 50 percent 
disability rating and not the criteria for a 70 percent 
rating.  

No evidence of gross impairment in thought processes or 
communication, grossly inappropriate behavior, gross memory 
motor loss or impairment, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time and place, or memory loss for names of 
close relatives, own occupation, or own name were noted.  
Thus, the veteran is not entitled to either a 70 or 100 
percent evaluation.  

The Board notes that the veteran has been diagnosed with 
dementia.  As it would be difficult to distinguish, in this 
particular case, the symptoms attributable to one disorder 
from those attributable to another, the Board has considered 
all of the veteran's psychiatric signs and symptoms in 
assigning a 50 percent disability rating.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
depression that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 50 percent, that 
doctrine is not applicable with respect to that issue.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Initial letters 
from the RO dated May 2002 and November 2002 informed the 
veteran of the type of evidence needed to substantiate his 
service-connection claim for a mood disorder with depressive 
features as well as an explanation of what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  While the 
letters did not explicitly ask that the veteran provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

In addition, the Board notes that the RO issued a letter 
dated July 2003.  This letter was issued after the veteran 
filed his notice of disagreement, and informed him of the 
evidence and information necessary to substantiate a claim 
for an increased evaluation of a mood disorder with 
depressive features.  The veteran's claim was subsequently 
readjudicated and a statement of the case was issued in March 
2004.     

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.
Here, the veteran is challenging the initial evaluation and 
the effective date assigned for the 50 percent rating 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  Specifically, the Board notes that 
the veteran has submitted medical evidence and physician's 
statements in support of his request for a total disability 
rating.  As such, the Board concludes that these actions 
demonstrate the veteran's comprehension concerning the 
requirements needed for a higher disability rating.   

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded multiple C&P examinations 
in connection with the current claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.	


ORDER

A 50 percent evaluation for a mood disorder with depressive 
features from October 15, 1999 is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An evaluation in excess of 50 percent is denied for all time 
periods covered by this appeal.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


